Citation Nr: 1641488	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 11, 2004 for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that reopened and granted a claim for service connection for PTSD and assigned an effective date of August 11, 2004.  The Veteran appealed the assigned effective date. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in January 2010.  A transcript of the hearing is associated with the claims file.  

In January 2011, the Board denied entitlement to an earlier effective date for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the decision and remanded the appeal for compliance with a joint motion for consideration of the provisions of applicable law relevant to finality of a May 1997 rating decision that denied service connection for PTSD.  

In April 2012, the Board addressed the provisions of the relevant law but continued to deny an earlier effective date for service connection for PTSD.  The Veteran appealed the Board's decision to the Court.  In October 2012, the Court again vacated the decision and remanded the appeal for compliance with a joint motion for consideration of the pre-amendment provisions of the law of finality that were in effect at the time of the Veteran's claim.  

In May 2014, the Board addressed the provisions of the relevant law in effect at the time of the Veteran's claim but continued to deny an earlier effective date for service connection for PTSD.  The Veteran appealed the Board's decision to the Court.  In April 2015, the Court again vacated the decision and remanded the appeal for compliance with a joint motion for consideration of specified case law relevant to the assignment of an effective date when an earlier claim is found to have been pending.  

In November 2015, the Board remanded the claim to the agency of original jurisdiction to obtain a medical opinion, which has been received and associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system


FINDINGS OF FACT

1.  The earliest formal or informal claim for service connection for mental health symptoms was received by the RO in January 1985.

2.  In March 1985, the RO denied service connection for sleep disturbances, and notified the Veteran of his rights of appeal; the Veteran did not express disagreement or submit new and material evidence within one year.

3.  The RO received the Veteran's claim for service connection for PTSD on March 14, 1997.  

4.  In May 1997, the RO denied service connection for PTSD and notified the Veteran of his rights of appeal; the Veteran did not express disagreement or submit new and material evidence within one year. 

5.  The May 1997 rating decision that denied service connection for PTSD is not final, remained open, and must be reconsidered because the RO received new and material evidence in February 2005 that was considered to be from the service department. 

6.  The Veteran performed guard duties and loaded munitions on aircraft aboard USS Oriskany in October 1966 and witnessed a major flight deck fire with loss of life but did not participate in combat or serve ashore in the Republic of Vietnam.  

7.  The weight of competent medical evidence shows that the diagnoses of PTSD noted by private and VA clinicians in February and March 1997 arose from verified traumatic experiences in active service in October 1966.  


CONCLUSIONS OF LAW

1.  The March 1985 rating decision that denied service connection for sleep disturbance is final.  38 U.S.C.A. § 7105 (West 2002) (West 2014); 38 C.F.R. 
§§ 3.104 (a), 3.156, 3.160(d) (1985)(2015); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2015).   

2.  The May 1997 rating decision that denied service connection for PTSD is not final and must be reconsidered.  38 U.S.C.A. § 7105 (West 2002) (West 2014); 
38 C.F.R. §§ 3.104 (a), 3.156(c), 3.160(d), 20.302, 20.1103 (1997)(2015).   

3.  The criteria for an effective date of March 14, 1997, but not earlier, for service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013) (West 2014); 38 C.F.R. §§ 3.156(c); 3.400 (1997)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notices in November 2004 and March 2006 that met the requirements including all criteria and necessary evidence to reopen and substantiate a claim for service-connection.  In this case, the Veteran's claim for service connection was reopened and granted, and the Veteran expressed disagreement with the effective date.  Once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA obtained the Veteran's service personnel and treatment records, records of VA outpatient treatment through October 2015, identified records of private medical care, and the report of VA examinations and opinions in March 2005, April 2007, December 2015, and February 2016.  The file also contains statements submitted by the Veteran and his spouse and copies of a U.S. Navy ship history obtained from the Internet.  During the January 2010 Board hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. 3.103(c)(2)(2015).  The Veteran has not identified any shortcomings in the conduct of the hearing or in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the appellant, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Background

The Veteran served as a U.S. Marine shipboard detachment security guard including aboard the aircraft carrier USS Oriskany (CVA-34) during deployments to the Southeast Asia Theater of Operations.  He contended in a March 2006 statement that the effective date for service connection for PTSD should be in 1974 when he submitted a claim for disability benefits.  He contended in a February 2007 statement that he sought an effective date in 1970.

Service personnel records show that the Veteran was assigned to the ship's company, Marine Detachment, aboard Oriskany from September 1964 to December 1966.  His duties included security guard for the brig and for nuclear weapons.  During his tour of duty, Oriskany deployed to the Western Pacific from May to November 1965 and from June to October 1966 during which it conducted air operations and air strikes in the Vietnam Theater.  There is no evidence that the Veteran performed duties ashore or in combat.  Although not trained in loading aircraft or even assigned to aircraft squadrons, the Veteran contended in several statements that he assisted in arming aircraft for these strikes.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders.  Records show that the Veteran was accepted and monitored as part of his participation the Personnel Reliability Program for duties associated with nuclear weapons.  

The earliest formal or informal claim for service connection for mental health symptoms was received by the RO in January 1985.  (A claim received in February 1974 was for an extension of eligibility for education benefits.)  The Veteran reported symptoms as "trauma, dreams [and] interrupted sleep".   The Veteran denied any previous mental health treatment.  In February 1985, the RO requested supporting or clarifying evidence concerning his January 1985 claim and described that type of evidence that the Veteran should submit.  In a February 1985 rating decision, the RO denied service connection for sleep disturbances and noted that the Veteran did not "indicate what trauma he received" and that there were no "complaints of sleep disturbance" in the service treatment records.  The RO found that there was no evidence of a disease process which would cause sleep disturbance.  In March 1985, the RO notified the Veteran of the decision and his rights of appeal.  The Veteran did not express disagreement or submit new and material evidence within one year.

On March 14, 1997, the RO received the Veteran's claim for service connection for PTSD.  The Veteran included a prescription form from a private physician who briefly noted that the Veteran was currently under his or her care including medication for PTSD.  In a March 1997 letter, the RO requested from the Veteran a specific description of the stressful incident(s) or event(s) which he believed caused his current PTSD.  The Veteran did not respond.   However, VA treatment records   dated from February 10, 1997 to March 28, 1997 show that the Veteran reported he was in Vietnam for 23 months as a platoon sergeant.  When recording the Veteran's military history, the physician wrote, "[S]ays he was in ch[a]rge of ornage/nuclear dumps, killed people in nam, bagged people."  The diagnoses were rule out PTSD and rule out bipolar disorder.  A March 7, 1997 nurse practitioner (NP) noted that PTSD appeared to be based only on reported prior medical history.  The NP noted that the Veteran was seen for a PTSD psychiatric evaluation in February 1997 with symptoms of hypervigilance, sleep disturbance, and irritability, but a mental status evaluation was essentially unremarkable.  

In May 1997, the RO reopened the claim but denied service connection for PTSD on the merits.  The RO notified the Veteran in correspondence the same month that included VA Form 4106 with an explanation of his rights of appeal.  The Veteran did not express disagreement or submit new and material evidence within one year. 

The RO received the Veteran's request to reopen the claim for PTSD, stress, and depression on in August 11, 2004, noting that he was receiving VA therapy for PTSD.  Outpatient VA records confirm that the Veteran was participating in a group therapy program.  In an undated letter received by the RO in October 2004, the Veteran reported that his duties on Oriskany included guarding nuclear weapons and loading munitions on aircraft.  He described witnessing the serious injuries to other Sailors from failed arresting gear, an aircraft elevator accident, and a major flight deck fire.  The RO obtained or the Veteran submitted an excerpt from a publically available publication, Dictionary of American Naval Fighting Ships, Vol. V, pp. 172-174, downloaded from a commercial Internet site in February 2005 that contained a narrative history of Oriskany.  The same month, the RO also obtained the same commercial history via a Department of Navy website that is part of the Naval History and Heritage Command.  The narrative described a major flight deck fire on October 27, 1966 in which 44 pilots and Sailors were killed.  The Veteran was aboard the ship on that day, but no Marines were among the dead, and the Veteran's training and duties did not include firefighting or care for the injured.  

The same month, the RO reopened and granted service connection for PTSD and assigned an effective date of August 11, 2004, the date of receipt of the request to reopen the claim.  The RO did not obtain a VA examination but determined that service connection was warranted because VA outpatient records showed reports of nightmares and because the commercial history confirmed the occurrence of the fire.  However, a review of the outpatient records through February 2005 show only reports and medication for PTSD manifested as interrupted sleep and unresolved grief over a son's death.  There is no specific clinical evidence that the Veteran's sleep symptoms were caused by any active duty experiences including witnessing the fire.  

In March 2005, the Veteran underwent a contract VA psychiatric examination.  A psychiatrist noted the Veteran's reports of serving in Vietnam for 33 months and flying large quantities of ordnance to destroy missile sites.  There was no mention of a fire or witness to other injuries to Sailors.  The psychologist diagnosed PTSD caused by trauma in Vietnam.  

In April 2005, the Veteran expressed disagreement with the August 11, 2004 effective date for service connection, noting that he had first filed a claim for service connection for PTSD in 1974.  In another statement the same month, the Veteran noted that he had first filed a claim in March 1997.  In additional statements in June 2005 and March 2006, the Veteran again requested an effective date of September 1974.  He did not recount his experiences in a fire.  

Following the issuance of a statement of the case, the Veteran submitted a statement in continued disagreement with the effective date.  The RO accepted the statement as a substantive appeal even though it was received greater than sixty days after the date of mailing of the statement of the case and greater than one year after the February 2005 rating decision.   

During the January 2010 Board hearing, the Veteran acknowledged that he never went ashore in Vietnam.  He testified as to his duties loading aircraft munitions and his current symptoms of nightmares and irritability.  He testified that the onset of his mental health disorder was "when 1000 people died in one day."  Although he did not fully understand his symptoms or disorder at the time, he believed that his compensation should be granted back to 1968. 

As noted above, the Board issued decisions that denied service connection for PTSD in January 2011, April 2012, and May 2014.  In November 2015, the Board remanded the claim for an earlier effective date to obtain a VA medical opinion whether there were manifestations of PTSD based on the occurrence of the major flight deck fire prior to the diagnosis of PTSD in 2005.   

In December 2015 report and February 2016 addendum, a VA psychologist reviewed the record and noted that the narrative history of the fire described an event of sufficient severity to be classified as a stressor that could cause PTSD.  The psychologist also noted the brief statement by the private physician in 1997 of diagnosis and treatment of PTSD and the NP's notation in March 1997 of tangential thinking and the need for sleep medication were consistent with PTSD.  The psychologist further noted: 

[The Veteran's] case of PTSD is classic in that he has the bulk of symptoms of the disorder from DSM-5, the most recent diagnostic manual.  It is highly likely that his PTSD symptoms began before his discharge in 1970.  It came clearly from his Viet Nam (sic) experience as has been the case of some any others seen by this examiner.  PTSD was not recognized or treated for years.  He tried to start his treatment for PTSD as the VA in 1997.  He was seen and diagnosed by [private physician], an expert in the area. 

The psychologist found that it is at least as likely as not that the Veteran's continued nightmares/insomnia, as noted in April 2004, were manifestations of PTSD that was based on the verified stressor of the fire on Oriskany in 1966.  

The December 2015 VA examination report and February 2016 addendum are adequate because they reflect a thorough review of the record and rationales were provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)  Therefore, there was substantial compliance with the Board's November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

III.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2015).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156 (c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits. See Shipley v. Shinseki, 24 Vet. App. 458   (2011).

Revisions were made to 38 C.F.R. §§  3.156(c) and 3.400(q), effective October 6, 2006.  As the Veteran's request to reopen the claim for service connection for PTSD was received in August 2004, the earlier version of the regulations apply.  
 
VA has a well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed.  As the Secretary has explained: "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  See 70 Fed. Reg. 35,388, 35,389 (June 2005).  

38 C.F.R. § 3.156(c) (2005) (pre-amendment) states:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

Essentially, prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records and assign an effective date potentially as early as the date that the initial claim was filed.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012). 

Generally, under the doctrine of the law of the case, questions settled on a former appeal of the same case are no longer open for review.  Browder v. Brown, 5 Vet. App 268, 270 (1993); see also Johnson v. Brown, 7 Vet app 25, 26 (1994)( holding that where a case is address by an appellate cour, remanded, then returned to the appellate court, the law of the case doctrine operates to preclude reconsideration of identical issues.) 

The Board finds that an effective date for service connection for PTSD of March 14, 1997, but not earlier is warranted. 

An effective date earlier than January 3, 1985 is not warranted because, contrary to the Veteran's contention, there is no record of a formal or informal claim for service connection or other benefits for a psychiatric disorder prior to this date.  In February 1985, the RO denied service connection for "sleep disturbance."  The Veteran did not express disagreement or submit new and material evidence within one year, and this decision is final.  38 U.S.C.A. § 7105 (West 2002). 

The RO received the Veteran's claim for service connection for PTSD on March 14, 1997.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. 
§ 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  The Board need not address whether this was a new claim for a different disorder or a request to reopen the 1985 claim because new and material evidence was received in the form of the private physician's report of diagnosis and treatment for PTSD.  

The RO adjudicated the claim on the merits in May 1997.  The Veteran did not express disagreement or submit new and material evidence within one year.  However, the RO received the Oriskany ship's history from a published document from commercial and Naval Historical Internet sites.  Although it is reasonable that any military operations are first documented by the participating service department members (unless observed by others such as members of the press), this history existed well before the 1997 claim and could have been obtained from commercial sources at any time had the Veteran cited these events as a cause for his disability.  Notwithstanding the non-service department source of the history, in a May 2014 decision, the Board found that this information was obtained from the Department of the Navy and that it was essentially a supplemental report from the service department that was received after the May 1997 rating decision became final.  See 38 C.F.R. § 3.156(c) (2005).  The Board found that the provisions of the pre-amendment 38 C.F.R. § 3.156(c) applied to the Veteran's claim.  Therefore, the May 1997 rating decision was not final and remained pending as of March 14, 1997.  This determination was not addressed by the parties to the most recent April 2015 joint motion and is therefore the law of the case.  Thus, the date of receipt of claim for the purposes of establishing an effective date is March 14, 1997. 

The Board now turns to the date when entitlement arose on the basis of the facts found.  

As in effect in 1997, entitlement to service connection for PTSD required (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).  The provisions of 38 C.F.R. § 4.125(a) (1997) required that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 3rd Edition (1980) (DSM-III).

In May 2014, the Board denied the Veteran's claim for an effective date prior to August 11, 2004, for PTSD, in part, because there was no PTSD diagnosis that was linked to a confirmed service stressor prior to August 2004.  However, the parties to the joint motion noted that the Court has held that entitlement to benefits for a disability does not arise with a medical diagnosis of the condition, but rather, it arises with the manifestation of the condition and the filing of a claim for benefits.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (citing 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28 (2000)).  Once the Veteran had the onset of a diagnosed PTSD that was etiologically related to a subsequently corroborated stressor, it is the historical confluence of the diagnosis and the occurrence of the corroborated event that controls the effective date.  See Joint Motion for Remand, pp. 2-3.  

In this case, the record showed that on March 14, 1997, the Veteran, through his representative, submitted a claim for service connection for PTSD.  He attached a February 24, 1997 statement from a VA physician, who noted that he had diagnosed and treated the Veteran for PTSD.  Additionally, a February 10, 1997 VA treatment record shows that the Veteran reported he was in Vietnam for 23 months as a platoon sergeant.  When recording the Veteran's military history, the physician wrote, "[S]ays he was in ch[a]rge of orange/nuclear dumps, killed people in nam, bagged people."  The Veteran reported experiencing symptoms such as hyper alertness, lack of sleep, irritability, and depressive moods.  His diagnoses were rule out PTSD and rule out bipolar disorder.  A March 7, 1997 nurse practitioner note showed a condition of PTSD that appeared to be based only on reported prior medical history.  The Veteran was reported to have some tangential thinking and was noted to be taking Trazodone.  However, all the diagnoses were either without a basis or rationale or were based on an inaccurate factual premise.  Medical opinions can be no better than the facts alleged by the Veteran, and an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Service personnel records received in March 1997 included a "Combat History-Expeditions-Awards Record," which showed that the Veteran participated in South East Asia operations while a member of the Marine Detachment, USS Oriskany.  VA treatment records dating from October 2002 to April 2004 show that the Veteran attended PTSD treatment groups.  These records mostly document that the Veteran reported having generic "PTSD sxs," with the exception of the Veteran's specific report of symptoms of "continued nightmares/insomnia" in an April 21, 2004 treatment report.  The Veteran did not submit a statement describing a fire that occurred on the USS Oriskany until October 2004.  In February 2005, the RO verified the Veteran's stressor of there being a fire on the USS Oriskany in October 1966, and awarded service connection for PTSD based on this verified stressor.   Therefore, the Board remanded the claim to obtain a retrospective medical opinion whether there were manifestations of the Veteran's PTSD based on his verified stressor of a fire on Oriskany prior to his confirmed diagnosis of PTSD in 2005.  

As noted above, a VA psychologist reviewed the claims file and found that it was at least as likely as not that the Veteran's continued nightmares/insomnia, as noted in April 2004, were manifestations of PTSD that was based on the verified stressor of the fire on Oriskany in 1966.  Although the psychologist referred to the diagnostic standards of DSM-V, the Board finds that they are substantially consistent with the standards of DSM-III in effect in 1997.  

Notwithstanding that the Veteran had previously (1) failed to assert or allege the stressor of his ship being on fire prior to August 2004 and (2) failed to show that he had a diagnosis under 3.304(f) that arose from witnessing the fire prior to August 2004, the evidence later obtained in December 2015 and February 2016 retrospectively showed that the diagnosis of PTSD in 1997 was based on his experiences.  As the evidence of a qualifying diagnosis was received concurrent with his March 14, 1997 claim that remained pending, the Board finds that the date of receipt of claim is the later and that an effective date for service connection for PTSD of March 14, 1997 is warranted.  


ORDER

An effective date of March 14, 1997, but not earlier, for service connection for posttraumatic stress disorder (PTSD) is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


